PER CURIAM.
We affirm, holding that it was not an abuse of discretion to preserve property in its present state for a jury view in eminent domain proceedings. See Annotation, Right to View by Jury in Condemnation Proceedings, 77 A.L.R.2d 548, 564 and cases cited therein. We need not and therefore do not answer the question whether use of the term “shall” in section 73.071(3)(b), Florida Statutes (1989), would prohibit an exercise of discretion denying a motion to preserve for jury view.
AFFIRMED.
HERSEY, C.J., and DOWNEY and WARNER, JJ., concur.